Citation Nr: 0608754	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-23 960	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
osteoarthritis.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for pulmonary 
tuberculosis (PTB).  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The veteran had recognized active service from November 1941 
to January 1943 and from April 1945 to February 1946.  He was 
a prisoner of war of the Japanese Imperial Government from 
May 1942 to January 1943.  These matters are before the Board 
of Veterans' Appeals (Board) from a February 2003 decision by 
the Manila VA Regional Office (RO), which granted service 
connection for peptic ulcer disease; denied service 
connection for post-traumatic osteoarthritis, dysentery, 
peripheral neuropathy, malnutrition (and other nutritional 
deficiencies), and beriberi; and declined to reopen claims of 
service connection for PTB and malaria.  In his notice of 
disagreement with the February 2003 decision, the veteran 
expressly limited his appeal to the issues of service 
connection for post-traumatic osteoarthritis, and whether new 
and material evidence was received to reopen a claim of 
service connection for PTB.  Accordingly, these are the only 
issues before the Board.  


FINDINGS OF FACT

In November 2005, prior to the promulgation of a decision in 
this appeal, the Board received written notification from the 
veteran indicating his intent to withdraw his appeals seeking 
service connection for post-traumatic osteoarthritis, to 
reopen a claim of service connection for PTB; there is no 
question of law or fact remaining before the Board in this 
case.


CONCLUSION OF LAW

The veteran having withdrawn his Substantive Appeal in the 
matters of service connection for post-traumatic 
osteoarthritis, and whether new and material evidence has 
been received to reopen a claim of service connection for 
PTB, the Board has no further jurisdiction in this case.  
38 U.S.C.A. §§ 7104, 7105 (d)(5) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.101, 20.204 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The VCAA applies in the instant case.  However, given the 
veteran's expression of intent to withdraw his appeal, 
further discussion of the impact of the VCAA is not 
necessary.  

Analysis

Under 38 C.F.R. § 20.204, a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Under 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101, 
the Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  During the course of 
this appeal, the RO issued an April 2005 decision which 
granted service connection for five distinct disabilities; 
continued disability ratings assigned for two previously 
service-connected disabilities (an 80 percent combined rating 
was assigned for the service-connected disabilities); and 
granted a total rating based on individual unemployability 
(TDIU).  

In October 2005, the RO spoke with the veteran via telephone 
(see October 2005 report of contact (VA Form 119)) "to 
further discuss with him his appeal on the issue of service 
connection for posttraumatic osteoarthritis and [PTB]."  The 
reasons those claims were denied were explained to the 
veteran, and the RO noted that "[the veteran] understands 
our decision and he will no longer pursue his appeal.  He is 
now satisfied with the benefits he is receiving."  The RO 
memorialized the telephone conversation in an October 2005 
letter to the veteran, further noting for him that "you were 
also informed that granting service connection for these 
conditions would not affect your payment of your benefits 
because you are already receiving 100% compensation based on 
unemployability."  The RO recounted for the veteran that 
"[y]ou stated that you now understand our decision and that 
you will no longer pursue your appeal," and "[y]ou also 
said that you are already satisfied with the benefits you are 
receiving."  The RO included with the October 2005 letter an 
attached form which the veteran was asked to sign "to affirm 
your decision on the withdrawal of your appeal."  In 
November 2005, the RO received the attached form from the 
veteran, wherein he expressly stated, "I understand your 
decision and I am no longer pursuing my appeal on the said 
issues."  Hence, the Board concludes that there remain no 
allegations of errors of fact or law for appellate 
consideration, the Board has no further jurisdiction in this 
case, and the appeal must be dismissed without prejudice.


ORDER

The appeal seeking service connection for post-traumatic 
osteoarthritis, and seeking to reopen a claim of service 
connection for PTB, is dismissed without prejudice.


		
GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


